Citation Nr: 1130994	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-11 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neurological condition of the left upper extremity.

2.  Entitlement to service connection for residuals of broken ribs. 

3.  Entitlement to an increased rating in excess of 20 percent for compression fracture of T9. 

4.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and October 2006 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In pertinent part of the August 2006 decision, the RO granted the Veteran an increased rating to 20 percent for his compression fracture of T9 and denied the Veteran's petition to reopen his claim for a neurological condition of the left upper extremity.  The October 2006 rating decision denied the Veteran service connection for broken ribs. 

By way of history, a May 1993 rating decision originally denied the Veteran's entitlement to service connection for  a neurological condition of the left upper extremity; the Veteran did not file a timely appeal.  The Veteran then submitted a petition to reopen his claim in March 2006 and the August 2006 rating decision denied the Veteran's petition.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claims, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first address whether new and material evidence has been presented before giving consideration to the merits of a claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In May 2009 the Board remanded the issues of service connection for a neurological condition of the left upper extremity and residuals of broken ribs and increased rating for compression fracture of T9 for further development.  The issues of service connection for a neurological condition of the left upper extremity and residuals of broken ribs were remanded in order for the Agency of Original Jurisdiction (AOJ) to review newly submitted evidence that did not have a waiver of AOJ.  In November 2010 a Supplemental Statement of the Case (SSOC) was issued.  The Board finds that the requested development for the neurological condition of the left upper extremity and residuals of broken ribs is completed and that no further action to ensure compliance with the May 2009 remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

After a careful review of the Veteran's claims file, the Board found that though there is no current appeal on the issue of entitlement to a total rating for compensation based upon individual unemployability it is now before the Board because it has been raised by the record and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Therefore, the Board has now listed it as an issue on appeal as now reflected on the title page. 

The issues of an increased rating for compression fracture of T9 and TDIU are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.  By way of a May 1993 rating decision, the RO denied the Veteran's claim for service connection for neurological condition of the left upper extremity, finding that the Veteran did not have any in-service disability or any current disability of neurological condition of the left upper extremity; the Veteran did not appeal that decision. 

3.  The additional evidence received since the May 1993 rating decision is cumulative and redundant of evidence previously of record, does not relate previously unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for neurological condition of the left upper extremity.

4.  The Veteran does not have a current diagnosis of residuals of broken ribs nor was the Veteran treated during service for any broken ribs.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for neurological condition of the left upper extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  The Veteran does not have a diagnosis of residuals of broken ribs that is due to disease or injury that was incurred in or aggravated by active service.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in April 2006, August 2006, March 2007, and June 2009 correspondences.  These letters detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In April 2006 and March 2007 the RO sent the veteran notification of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in April 2006, August 2006, and June 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO was afforded VA examinations for his compression of the T9 in July 2006 and August 2009 and there was no mention of any neurological condition of the left arm or of residuals of broken ribs.  The Board finds that these examinations were sufficient since they were a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Board notes that the Veteran was not afforded a specific VA examination for a neurological condition of the left arm; however, for a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board also finds that a VA examination specifically for the Veteran's claim of service connection for residuals of broken ribs is not warranted.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran has any disability of residuals of broken ribs that is related to the Veteran's period of military service.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran waived his right to a RO and/or Board hearing. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims here in decided.


II. Analysis 

Petition to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

By the way of a May 1993 rating decision the RO denied service connection for neurological condition of the left upper extremity because though the evidence was seen for contusions to his left arm during service as a result of a motor vehicle accident there was no evidence of a current disability. The evidence at the time of the May 1993 rating decision was comprised of the Veteran's service treatment records and December 1992 VA examination.  The Veteran did not appeal the May 1993 decision and the rating decision became final.  

The Veteran filed a petition to reopen his claim for service connection for a neurological condition of the left upper extremity in March 2006.  Considering whether new and material evidence has been received to reopen the Veteran's claim of service connection for a neurological condition of the left upper extremity, the Board notes that the evidence received since the May 1993 RO rating decision includes VA treatment records and July 2006 and August 2009 VA examinations.  
The Board finds that the new evidence is essentially redundant of that which is already on file, and as such, it provides nothing new or material to the question of service connection.  To be new and material it would have to support the unsubstantiated fact necessary to grant service connection.  Here that would be evidence that the Veteran has a current disability of  neurological condition of the left upper extremity that is related to the Veteran's military service.  The evidence received since the May 1993 RO decision is not new and material since no new evidence of a current disability has been submitted.  

New and material evidence to reopen the claim of service connection for a neurological condition of the left upper extremity has not been received, and the RO decision of May 1993 remains final.  As new and material evidence has not been received, the claim to reopen is denied. 


Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of broken ribs on a direct service connection basis.  The Board finds that service connection must be denied because there is no evidence of a current diagnosis, no evidence of any chronic in-service diagnosis, nor is there a nexus between the any current residuals of broken ribs and service.  

The Board first notes that the Veteran's service treatment records are silent for any broken ribs during service.  In February 1974 the Veteran was in a motor vehicle accident; however, his discharge summary did not mention any broken ribs and he was diagnosed with a mild concussion, multiple facials contusions, and contusions to the left arm.  On the Veteran's December 1975 Report of Medical History for Separation he checked "no" to broken bones, shortness of breath, pain or pressure in the chest, and chronic cough and the Veteran's December 1975 Report of Medical Examination for Separation stated that the Veteran's lungs and chest were "normal."  Therefore, the Board finds that there is no evidence that the Veteran suffered any broken ribs during service. 

The Board finds that the Veteran's claim of service connection for residuals of broken ribs is not warranted just because there is no evidence of any in-service treatment or diagnosis of broken ribs but also because there is no evidence of a current disability.  A careful review of the Veteran's VA treatment records and VA examinations did not reveal one mention of broken ribs or any residuals of broken ribs.  Therefore, the Board finds that there is no probative medical evidence of record of a current diagnosis of residuals of broken ribs. 

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Therefore, the lay evidence of record does not establish current disability here.  Without competent evidence of residuals of broken ribs, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board finds that in addition to no in-service treatment or diagnosis of broken ribs there is no evidence of a current diagnosed disability of residuals of broken ribs. 

In sum, the Board finds that service connection for residuals of broken ribs is denied because there is no probative evidence of a any in-service treatment or diagnosis or any current diagnosis.  Therefore, service connection for residuals of broken ribs is denied. 


ORDER

As new and material evidence has not been presented to reopen the claim for service connection for a neurological condition of the left upper extremity, the appeal to this extent is denied.  

Service connection for residual of broken ribs is denied. 


REMAND

After careful review of the Veteran's claims file the Board finds that further development is warranted for the issues of an increased rating in excess of 20 percent for compression of T9 and TDIU; specifically, VA examinations are warranted. 

The August 2006 rating decision granted the Veteran an increased rating of 20 percent for compression of T9.  In May 2009 the Board remanded in order for the Veteran to be afforded a VA examination; this was done in August 2009.  The report of the August 2009 VA examination described the current nature and severity of the Veteran's compression of T9; however, the same VA examiner then submitted an addendum opinion in October 2010 that seems to contradict her August 2009 VA examination.  The October 2010 addendum reads as follows:

		It is the opinion of this provider that the healed T9 
		compression fracture did not cause the current lumbar 
		spine pain or aggravate it.  A well healed thoracic 
		compression fracture does not cause moderate degenerative 
		changes in the lower lumbar spine.  

October 2010 VA Examination Opinion

The Board finds that this statement above seems to state that the Veteran does not have a current T9 disability which is contradictory with the August 2009 VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine what the current nature and severity of his service-connected T9 spine injury is; the VA examiner should only focus on the Veteran's service-connected T9 disability and should discuss any neurological impairments associated with the service-connected T9 disability.   The Board notes that the VA examination should be conducted by a different VA examiner then the August 2009 and October 2010 VA examiner. 
  
The Board also finds that the issue of TDIU warrants further development.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that an individual unemployability claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As the Court recently reasoned in a non-precedential, single judge memorandum decision, given that the Board has jurisdiction over the claim for individual unemployability but the evidence has not been developed enough for proper appellate adjudication, a remand, not a referral, is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   

As noted above, the Board finds that there is evidence that the Veteran is unemployable; specifically noted in an April 2009 VA opinion and at the August 2009 VA examination.  Therefore, the Board finds that the individual unemployability aspect of the Veteran's claim must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Prior to any VA examination, the RO should obtain any pertinent treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken. 

2.  The RO should have the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the RO should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the case, the examiner should opine as to whether the Veteran's service-connected disabilities are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.  The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The Veteran should be scheduled for a VA examination by a different VA examiner then the August 2009 and October 2010 VA examiner, in order
to determine the current nature and severity of his compression fracture of T9.  The claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should discuss the current nature and severity of the Veteran's compression fracture of T9.  The VA examiner should discuss if the Veteran has a current diagnosed disability to T9.  The VA examiner should discuss only the Veteran's service-connected back disability and no other non-service-connected back disability.  The VA examiner should discuss the compression fracture of T9 in terms of the applicable rating criteria.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner's findings must be stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


